Citation Nr: 0532312	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for asbestosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing in Huntington, West 
Virginia.

The Board remanded the case in September 2004.  Previous 
remands were issued in April 2003 and July 2003 in an effort 
to comply with the veteran's request for a hearing before the 
Board.  The actions ordered by the Board in the September 
2004 remand have been completed to the extent possible. 

The record raises the issue of service connection for 
mesothelioma, which is referred to the RO for appropriate 
action. 


FINDING OF FACT

Asbestosis is manifested by FVC of 104 percent of predicted, 
and a DLCO(SB) of 77 percent of predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
asbestosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 
(2005).




VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO did not provide pre-adjudication notice of the VCAA.  
In its September 2004 remand, the Board directed the agency 
of original jurisdiction to comply with the VCAA.  In 
September 2004 and December 2004, the veteran was provided 
VCAA notice.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit private medical records, including a medical 
opinion, or authorize VA to obtain the records on his behalf.  
He was also informed of the evidence necessary to 
substantiate the claim.  The veteran was also asked to 
provide any evidence he had pertaining to the claim. 

The timing of the VCAA notice in this case did not comply 
with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a hearing 
before the Board.  For these reasons, the veteran has not 
been prejudiced by the late timing of the VCAA notices.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service connection for asbestosis was granted in a February 
1990 rating decision.  A 10 percent rating has been in 
effective since May 1989.  The veteran filed his current 
claim for increase in August 2000.  

Private medical records from May through July 2000 show 
treatment for an acute febrile illness.  A CT scan revealed 
pleural plaques and interstitial changes, and a bronchoscopy 
was non-diagnostic. 

On VA pulmonary examination in January 2001, the pulmonary 
function testing was interpreted as normal, including normal 
FVC and normal diffusion capacity.  Chest X-rays showed 
minimal interstitial fibrosis, possibly pulmonary emphysema, 
and pleural plaques, possibly due to previous asbestos 
exposure. 

VA records from 2001 and 2002 list chronic bronchitis and 
chronic obstructive pulmonary disease as some of the 
veteran's health problems.  Chest X-rays revealed pleural 
plaques. 

Private medical records from June 2003 to September 2004 
disclose that in July 2003 a pathology report revealed non-
malignant mesothelial proliferation.  In January 2004, 
pulmonary function test revealed mild airway obstruction and 
the forced vital capacity (FVC) was 95.4 percent of 
predicted.  In September 2004, on prebronchodilator, the 
diffusion capacity (DLCO) was 43 percent of predicted value 
and the FVC was 123 percent of predicted.  Postbronchodilator 
was not given because the veteran had recently used an 
inhaler. 

On VA respiratory examination in January 2005, the lungs were 
clear with diminished sounds.  There was no cyanosis or 
edema.  Pulmonary function test revealed normal spirometric 
values with a FVC of 104 percent of predicted and a DLCO of 
77 percent of predicted value.  

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; and, where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7. 

Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6833, which is rated under a general rating formula.  
The criteria for the next higher rating, 30 percent, are 
Forced Vital Capacity (FVC) in the range of 65 to 74 percent 
of the predicated value; or DLCO (SB) of 56 to 65 percent of 
the predicted value. 
Analysis

None of the pulmonary function tests support a finding that 
the service-connected asbestosis is manifest by FVC of 65 to 
74 percent of predicted value on postbronchodilator results.  
As detailed above, the most recent VA pulmonary function test 
showed FVC of 104 percent of predicted value, well above the 
criteria for the next higher rating, that is, FVC in the 
range of 65 to 74 percent of the predicated value. Thus, the 
criteria for a rating in excess of 10 percent based upon FVC 
results have not been met. 

As for pulmonary function tests for DLCO (SB), the most 
recent VA pulmonary function test showed DLCO (SB) of 77 
percent of predicted value, well above the criteria for the 
next higher rating, that is, DLCO (SB) in the range of 56 to 
65 percent of the predicated value.  Thus, the criteria for a 
rating in excess of 10 percent based DLCO results have not 
been met. 

For the reasons stated above, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 10 percent for asbestosis is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


